Citation Nr: 9911368	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for various orthopedic 
complaints, claimed as chipped elbows, a right thigh 
disability, a left knee disability, rib subluxation, a right 
ankle disability, tendinitis of the hands and/or wrists, a 
low back disability, and a neck disability.  

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a prostate 
disability.

4.  Entitlement to service connection for a skin disability 
of the feet and groin.

5.  Entitlement to service connection for chest pain and/or 
bronchitis.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a psychiatric 
disability.

8.  Entitlement to an evaluation of greater than 10 percent 
for chronic right groin pain syndrome, synovitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services 


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1988 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for a low 
back disability, a neck disability, a skin disability of the 
feet and groin, chest pain and/or bronchitis, and headaches 
will be addressed in the remand section of this decision.



FINDINGS OF FACT

1.  The veteran has not submitted evidence of a chronic elbow 
disability in service, and has not submitted evidence of a 
current elbow disability.

2.  The veteran has not submitted evidence of a chronic right 
thigh disability during service, and has not submitted 
evidence of a current right thigh disability apart from his 
service connected right groin disability. 

3.  The veteran has not submitted evidence to show the 
current existence of a chronic left knee disability. 

4.  The veteran has not submitted evidence of a current 
chronic disability due to the rib subluxation for which he 
was treated during service. 

5.  The veteran has not submitted evidence of a current right 
ankle disability.  

6.  The veteran has not submitted evidence to show that he 
currently has tendonitis of the hands and/or wrists.  

7.  The veteran has not submitted objective medical evidence 
to show a chronic eye disability in service, or that he 
currently has a chronic eye disability.  

8.  The prostatitis for which the veteran was treated during 
active service was acute and transitory, and he has not 
submitted evidence to show that he currently has prostatitis.  

9.  The adjustment disorder for which the veteran was seen 
during active service was acute and transitory, and there is 
no nexus between his current disability and active service.  

10.  The veteran's chronic right groin pain syndrome is not 
productive of a loss of greater than 45 degrees of flexion, 
or limitation of abduction beyond 10 degrees, and there is no 
objective evidence of additional disability due to pain, 
weakness, incoordination, or excess fatigability. 

CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for chipped elbows is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim for entitlement to service connection 
a right thigh disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's claim for entitlement to service connection 
for a left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

4.  The veteran's claim for entitlement to service connection 
for rib subluxation is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

5.  The veteran's claim for entitlement to service connection 
for a right ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

6.  The veteran's claim for entitlement to service connection 
for tendonitis of the hands and/or wrists is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

7.  The veteran's claim for entitlement to service connection 
for defective vision is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

8.  The veteran's claim for entitlement to service connection 
for prostatitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

9.  The veteran's claim for entitlement to service connection 
for a psychiatric disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

10.  The criteria for an evaluation of greater than 10 
percent for chronic right groin pain syndrome, synovitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5020, 5251, 
5252, 5253 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

A. Orthopedic Disabilities

The veteran contends that he has developed various orthopedic 
disabilities as a result of active service.  In particular, 
he states that he has developed a chronic low back disability 
and a chronic neck disability as a result of an automobile 
accident in service, as well as the strenuous exercises he 
was required to perform.  He argues that he injured his ankle 
in service, and that this continues to cause him pain.  The 
veteran states that he was treated for pain in the wrists and 
hands during service, and says that he continues to 
experience these problems.

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A review of the service medical records shows that the 
veteran was struck on the right thigh while playing 
basketball in January 1989.  There were no apparent 
abnormalities, but he had pain upon palpation.  The 
assessment was soft tissue trauma.  

November 1989 records show that the veteran was seen for 
complaints of chest pain.  He was positive for tenderness at 
the seventh rib interspace.  The assessment was rib 
subluxation.  

August 1990 records indicate that the veteran had turned his 
left ankle one week previously.  The assessment was a left 
ankle sprain.  

The veteran complained of left knee pain of two days duration 
in February 1992 after bumping knees with another basketball 
player.  There was no specific pain region, and the 
examination was negative.  The assessment was questionable 
contusion. 

March 1992 records show that the veteran received treatment 
for complaints of right groin and thigh pain in March 1992.  
The pain started in the inner thigh, but had spread around 
the entire thigh.  On examination, there was pain of the 
inner right thigh adduction muscles.  The assessment was 
right thigh adduction pain.  He continued to be seen for his 
pain through April 1992.  

In May 1992, the veteran was seen for follow up for tenonitis 
of the left wrist and fingers.  He was given a wrist support.  
On examination, there was full flexion, with some discomfort.  
The veteran had normal grip strength.  The assessment was 
tendonitis.  

September 1992 records show that the veteran had nontraumatic 
left knee pain of about seven days in duration.  On 
examination, the veteran had a normal gait, and the remainder 
of the examination appeared normal as well.  The assessment 
was nonspecific knee pain.  

The veteran was afforded an evaluation in conjunction with a 
review by a Medical Board.  This examination included a 
diagnosis of chronic low back pain, and head and neck pain.  
No other orthopedic disabilities were noted.  A medical 
history obtained at this time also noted chronic low back 
pain, but was negative for the remainder of the veteran's 
claimed orthopedic disabilities.  

The May 1993 report of the medical board reveals that there 
was no leg length discrepancy or atrophy of the right leg.  
The veteran remained tender in the right groin.  Magnetic 
resonance imaging (MRI) study was negative for tendon 
degeneration or rupture, avascular necrosis of the hip, or 
other tissue or intramedullary problems.  The diagnosis was 
chronic right groin pain.  

July 1993 records show that the veteran had experienced pain 
of the left knee since he had begun performing squats.  The 
pain was primarily present when walking on flat ground, and 
was poorly localizable.  On examination, the left knee had no 
obvious differences.   There was a full range of motion 
without crepitance.  The assessment was nonspecific left knee 
pain.  

In September 1993, the veteran was seen for chronic left knee 
pain, and was noted to have been seen for this complaint on 
several previous occasions.  On examination, there was 
positive patellar apprehension, with no gross deformity, a 
negative Lachmann's and anterior drawer tests, and no 
meniscus instability.  The assessment was not of a normal 
knee, but the remainder of the assessment is not completely 
legible.  

September 1993 records state that the veteran has a history 
of chronic hand pain in service.  

In October 1993, the veteran reported an incident in which he 
fell and struck both elbows.  He reported immediate pain, 
which had largely resolved.  He continued to have 
intermittent discomfort, mainly when putting pressure 
directly on the elbow.  On examination, the elbows were 
normal to inspection.  They were nontender to palpation, and 
there was a full range of motion without difficulty.  The 
assessment was bilateral elbow pain, with a normal 
examination.  

The post service medical records include the report of a VA 
examination conducted in August 1994.  He had a history of a 
medical severance from the service due to chronic tendonitis 
and pain in the right hip.  On examination, all joints had a 
full range of motion.  There was minimal crepitation in the 
knees.  He was able to perform simple calisthenics including 
touch toes, and deep knee bends with relative ease.  The 
diagnoses included probable osteoarthritis of the right hip.  
X-ray studies conducted at that time revealed a normal right 
elbow, and probable chondromalacia of the patella of the left 
knee.  

The veteran underwent an additional VA examination in April 
1995.  He stated that his right ankle was sprained in 1992, 
but that this was not symptomatic, and did not give him any 
difficulty.  He said that he injured his left knee in 1991, 
and that he currently had pain that came and went, as well as 
some questionable swelling.  The neurological examination was 
normal, and straight leg raising was negative.  The knees had 
full range of motion without pain or crepitation.  Deep knee 
bends were performed well.  The diagnosis was probable 
osteoarthritis of the right hip.  X-ray studies of the left 
knee and left hand were negative.  

August 1997 records of a private neurological examination 
state that the veteran reported a history of episodic left 
hand numbness that began in 1991, as well as headaches.  He 
had numbness of the fingers of the left hand and palm that 
were made worse by use of the hands, and lasted from 30 to 45 
minutes.  The examination was essentially normal, but further 
testing was recommended to rule out an occult mass lesion.  

The veteran appeared at a hearing before a hearing officer in 
November 1997.  He stated that his right ankle injury had 
caused him to leave a recent job because it prevented him 
from driving a delivery truck.  The veteran said he would 
often leave work early to receive treatment for his neck and 
back from a chiropractor.  He was not currently receiving 
treatment for the tendinitis of the right hand, arms, and 
wrist.  See Transcript.

November 1997 records from the veteran's chiropractor show 
that the veteran complained of hand pains related to 
activity.  A diagnosis was not indicated. 

The veteran also appeared at a hearing before the undersigned 
member of the Board in December 1998.  He testified that he 
had experienced tendinitis of his left hand during service in 
May 1992.  He was issued a brace to wear on his wrist.  He 
further noted that he had received treatment for back pain 
during service.  See Transcript.



Elbows

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for chipped elbows.  The service medical records 
demonstrate that the veteran was treated for the residuals of 
a trauma to the elbows in October 1993.  However, an 
examination at that time found that the elbows were normal.  
The August 1994 VA examination reported that the veteran has 
not had any further problems with his elbows, and the veteran 
has not submitted any evidence to show that he currently has 
a disability of the elbows.  Therefore, as there is no 
evidence of a chronic disability in service and no evidence 
of a current disability, the veteran's claim for service 
connection for chipped elbows is denied.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Savage v. Gober, 10 Vet. App. 486 (1997).

Right Thigh

The Board also finds that the veteran has not submitted 
evidence of a well grounded claim for entitlement to service 
connection for a right thigh disability.  The Board notes 
that service connection is currently in effect for chronic 
right groin pain, and that this pain affects the right hip.  
However, there is no evidence to show that the veteran has a 
separate and distinct disability of the right thigh.  

The service medical records show that the veteran was treated 
for a soft tissue injury to the right thigh in January 1989.  
March 1992 records reveal that the veteran was treated for 
pain of the right thigh adduction muscles.  However, the May 
1993 examinations conducted in conjunction with the review by 
the Medical Board did not include a diagnosis of a right 
thigh disability.  Moreover, there is no post service 
evidence of a right thigh disability apart from the service 
connected right groin disability.  The August 1994 VA 
examination did not contain a diagnosis of a right thigh 
disability, and while the remainder of the post service 
medical records show continued treatment for the right groin 
and hip, evidence of a separate right thigh disability has 
not been submitted.  Therefore, without evidence of a chronic 
right thigh disability in service or evidence of a current 
disability, the veteran's claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Savage v. Gober, 10 
Vet. App. 486 (1997).

Left Knee

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a left knee 
disability.  The evidence indicates that the disability 
treated during service was acute and transitory, and the post 
service evidence does not establish the existence of a 
current left knee disability.  

The service medical records show that the veteran was seen in 
February 1992, September 1992, and July 1993 with complaints 
of left knee pain.  The examinations conducted at that time 
were normal.  He was seen again in September 1993, and noted 
to have chronic left knee pain.  The examination showed 
patellar apprehension, but was otherwise negative.  

Post service medical records do not show that the veteran 
currently has a left knee disability.  The August 1994 VA 
examination showed only minimal crepitation of the knees, and 
an X-ray study revealed probable chondromalacia of the 
patella.  However, the April 1995 VA examination was negative 
for crepitation, and the X-ray studies were normal.  He has 
since testified that he does not receive treatment for his 
left knee disability.  Therefore, as the veteran has not 
submitted evidence to show that the complaints for which he 
was treated in service have resulted in a current chronic 
disability, his claim for service connection for a left knee 
disability is not well grounded.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Savage v. Gober, 10 Vet. App. 486 (1997).

Ribs

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for rib 
subluxation.  The service medical records show that the 
veteran received treatment for chest pain due to rib 
subluxation and costochondritis in November 1989.  There was 
also a complaint of chest pain in September 1993, with a 
diagnosis of costochondritis.  However, the remainder of the 
service medical records are entirely negative for a residual 
disability as a result of the rib subluxation.  Furthermore, 
the post service medical records are completely negative for 
this disability, and the veteran has not advanced any 
particular contentions or offered any testimony that would 
show the existence of a current disability.  Therefore, as 
the evidence does not show that the veteran developed a 
chronic rib disability during service or that he currently 
has a chronic rib disability, his claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Savage v. Gober, 10 
Vet. App. 486 (1997).

Right Ankle

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a right ankle 
disability.  The service medical records show treatment for 
an ankle sprain in August 1990.  However, while the 
handwriting is difficult to read, this appears to have been 
for a sprain of the left ankle.  The remainder of the service 
medical records are negative for a right ankle disability, 
and the May 1993 examination noted that his lower extremities 
were normal.  The veteran did not report a history of an 
ankle disability on the medical history obtained at that 
time.  Therefore, the ankle sprain for which the veteran 
received treatment in August 1990 appears to have been acute 
and transitory, and to have resolved without residual 
disability.  Although the veteran has testified that he 
currently has right ankle pain, the post service medical 
records are entirely negative for evidence of a current ankle 
disability.  Therefore, without evidence of a chronic right 
ankle disability during service, and without evidence of a 
current right ankle disability, the veteran's claim is not 
well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Savage v. 
Gober, 10 Vet. App. 486 (1997).



Tendonitis of the Hands and Wrists

The Board finds that the veteran's claim for entitlement to 
service connection for tendonitis of the hands and wrists is 
not well grounded.  The service medical records demonstrate 
that the veteran was treated for tendonitis of the left wrist 
and fingers in May 1992.  A history of chronic hand pain was 
also noted in September 1993.  However, the service medical 
records are negative for a diagnosis of chronic tendonitis of 
either hand or wrist.  Furthermore, the post service medical 
records are negative for a chronic disability of the hand or 
wrist.  This disability was not noted at the August 1994 VA 
examination.  The April 1995 VA examination noted complaints 
of numbness and tingling in both hands, but the neurological 
examination was intact, and an X-ray study of the left hand 
was negative.  There was no diagnosis of a current 
disability.  The veteran underwent an extensive private 
neurological examination in August 1997, but the results of 
this examination were also normal.  The November 1997 
chiropractor records also did not include a diagnosis.  
Therefore, as the veteran has not submitted evidence of 
chronic tendonitis of the hands or wrists during service, and 
has not submitted evidence of current tendonitis of the hands 
or wrists, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Savage v. Gober, 10 Vet. App. 486 (1997). 

B. Eye Disability

The veteran contends that he has developed an eye disability 
as a result of active service.  

The service medical records show that an August 1988 eye 
examination found that the veteran had 20/20 vision for each 
eye.  

March 1992 records show that the veteran complained of 
blurred vision for things that were far away, especially when 
driving.  His vision was 20/20 bilaterally.  The assessment 
was low myopia.  

The veteran underwent a general examination in May 1993.  His 
vision was 20/20 bilaterally, and his field of vision was 
complete.  He denied eye trouble on a Report of Medical 
History obtained at that time.  

October 1993 records state that the veteran complained of a 
black spot in his right eye that had been floating around his 
field of vision for six weeks.  On examination, there was no 
corneal abrasion or foreign body, and the remainder of the 
examination was also normal.  His vision was 20/20 
bilaterally.  The assessment was black spot of the right eye 
of a questionable etiology.  

The veteran underwent a VA visual examination in April 1995.  
He was noted to have a longtime history of bilateral 
floaters.  His visual acuity was 20/15 in each eye.  The lens 
were clear, and the motility was full.  The diagnosis was 
suspected glaucoma.  There was an increased cup to disc 
ratio, but normal intraocular pressures.  It was recommended 
that an octopus visual field test be conducted within the 
next six months. 

The veteran underwent an additional VA examination in January 
1996, which included visual field testing.  The glaucoma 
testing was within normal limits.  The patient reliability 
was noted to be low. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for an eye disability.  Initially, it should be 
noted that congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  The evidence 
shows that the veteran complained of blurred vision and a 
black spot in his eye during active service.  The diagnoses 
were of low myopia, as well as a black spot of questionable 
etiology.  However, the evidence also shows that the veteran 
had 20/20 visual acuity throughout service, with a normal 
field of vision.  There is no objective evidence of a chronic 
eye disability during active service for which service 
connection may be granted.  Similarly, the post service 
medical records include a diagnosis of suspect glaucoma, but 
follow up testing was negative for this disability.  There is 
no current diagnosis of any other disability.  The veteran 
continues to have 20/20 visual acuity, with a normal field of 
vision.  Therefore, as the veteran has not submitted 
objective evidence to demonstrate the presence of an eye 
disability either during service or after discharge from 
service for which service connection may be granted, his 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992)

C. Prostate

The service medical records show that the veteran was seen 
for increased frequency of urination in March 1989.  He was 
noted to have experienced frequent urination for the previous 
two weeks.  On examination, the prostate was enlarged and 
boggy.  The assessment was prostatitis.  A follow up 
examination conducted in March 1989 also reached an 
assessment of prostatitis.  

The veteran continued to be seen for complaints of increased 
frequency of urination in May 1989, without dysuria or 
hematuria.  There was no penile discharge.  The veteran was 
noted to have had a recent history of prostatitis, but the 
treatment had been stopped when the veteran had felt better.  
On examination, the prostate was nontender and not enlarged.  
The assessment was possible nonspecific urethritis versus 
inadequately treated prostatitis.  

January 1991 laboratory records reveal that they were 
indicative of nonspecific urethritis.  He continued to 
complain of urethral discharge in February 1991, and these 
symptoms were said not to have ended since his previous 
visit.  Additional February 1991 records contain another 
assessment of nonspecific urethral discharge.  

The remainder of the service medical records are negative for 
evidence of or a diagnosis for prostatitis.  The May 1993 
examination conducted in conjunction with the review by the 
medical board found that the genitourinary system was normal.  
He denied a history of frequent or painful urination on a 
medical history obtained at that time.  

The post service medical records include the report of the 
August 1994 VA examination.  He gave a vague history of a 
urinary tract infection, which was noted to be possible 
prostatitis.  He had been treated in service, and this had 
resolved without further recurrence.  He did not have any 
nocturia or other current urinary symptoms.  On examination, 
the prostate was normal.  The diagnoses did not include 
prostatitis.  

The veteran was afforded an additional VA examination in 
April 1995.  The prostate was found to be normal, and there 
was no diagnosis of prostatitis.  The remainder of the post 
service medical records are negative for evidence pertaining 
to prostatitis.  

The Board is unable to find that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for prostatitis.  The evidence shows that he was 
treated for this disability during active service.  However, 
the treatment was successful, and it resolved without 
apparent residual disability.  There is no evidence of 
treatment for any genitourinary complaints subsequent to 
February 1991, and the May 1993 examination was negative for 
prostatitis.  Furthermore, both the August 1994 and April 
1995 VA examinations were negative for this disability.  
Therefore, as the veteran has not submitted evidence of a 
chronic disability during active service, and as he has not 
submitted evidence to demonstrate the current existence of 
prostatitis, his claim is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Savage v. Gober, 10 Vet. App. 486 
(1997).

D. Psychiatric

The veteran's service medical records are negative for 
treatment of a psychiatric disability until shortly before 
the veteran's discharge from service.  An examination 
conducted in May 1993 indicated that the psychiatric portion 
of the examination was normal, and the veteran denied 
depression or any other psychiatric disability on a Report of 
Medical History obtained at that time.  

November 1993 treatment records obtained shortly before the 
veteran's discharge from service note that he was under 
examination partly for the Medical Board evaluation and 
partly for his complaints of pain.  He was noted to be 
scheduled for discharge very soon.  The veteran stated that 
he believed he might hurt someone, and that he was very 
stressed.  He did not understand why he was having trouble 
with his hips.  He also complained of flashbacks of an 
explosion aboard his ship at sea, in which there were no 
injuries.  The assessment was adjustment disorder.  

The veteran was afforded a VA psychiatric examination in 
August 1994.  He stated that he had asked to see a 
psychiatrist prior to discharge, and said that this was 
because he worried about everything.  After completion of the 
interview, the examiner found that the veteran's associative 
processes were normal.  There were no delusional or 
hallucinatory elements.  His mood was normal, and his 
sensorium was intact.  The diagnosis was no psychiatric 
condition found.  

The veteran underwent an additional VA examination in April 
1995.  He noted that he had developed several physical 
problems during service, and that he had been accused of 
faking his problems.  He noted that he had seen a 
psychiatrist prior to discharge, and said the reason for this 
was that he was depressed.  The examiner stated that the 
veteran's thought processes were normal.  There were no 
delusionary or hallucinatory elements.  His mood was a little 
subdued, and his sensorium was intact.  The diagnosis was 
initially deferred, but a diagnosis of a somatoform disorder 
was eventually made.  

Private treatment records dated July 1997 indicate that the 
veteran had been evaluated for depression and anxiety.  He 
had reported increased levels of stress for the past two 
years at his job.  He admitted to excessive sleep, fatigue, 
decreased energy and concentration, anxiety with panic 
attacks, multiple somatic complaints, and an overall feeling 
of hopelessness.  He had a history of difficulties with work.  
The veteran denied psychotic symptoms, and had no history of 
self-destructive or violent behavior.  The examiner stated 
that the veteran had symptoms of major depression in addition 
to an anxiety disorder.  His symptoms were considered to be 
quite disabling.  

The veteran offered testimony concerning his claimed 
disability at a November 1997 hearing.  He noted that he had 
seen a psychiatrist during service, but that he did not think 
he was given a diagnosis.  The veteran reported that he had 
been under treatment for stress, anxiety, and depression.  He 
was not sure if this was the result of his military service, 
but he believed that to be the case.  He was no longer 
receiving any treatment for these complaints.  See 
Transcript. 

The veteran offered further testimony concerning this issue 
before the undersigned Board member in December 1998.  He 
noted that he had been seen for his psychiatric complaints 
just prior to discharge.  The veteran stated that he did not 
believe he would harm other people, but he said that he had 
felt depressed since leaving service.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a psychiatric disability.  The service medical 
records are negative for any psychiatric complaints until the 
veteran was preparing for discharge.  The veteran was seen on 
a single occasion for anxiety just prior to discharge, and 
there was a diagnosis of adjustment disorder.  However, there 
is no evidence that this constituted a chronic disability.  
The initial VA psychiatric examination after discharge from 
service was conducted in August 1994, and was negative for a 
psychiatric disability.  The first post service evidence of a 
chronic psychiatric disability is the April 1995 diagnosis of 
a somatoform disorder.  However, the examiner did not express 
an opinion indicating that this was related to active 
service.  Furthermore, the July 1997 private medical records 
do not note the veteran's service, but state that his 
increased stress was due to his post service work.  The Board 
recognizes the veteran's sincere belief that his disability 
has developed as a result of active service, but the veteran 
is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, as there 
is no evidence of a chronic disability during active service, 
and no evidence of a relationship between the veteran's in 
service complaints and his current disability, his claim is 
not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Savage v. 
Gober, 10 Vet. App. 486 (1997).

II. Higher Evaluation

Initially, the Board finds that the veteran's claim for a 
higher evaluation is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record shows that entitlement to service 
connection for chronic right groin pain syndrome, synovitis, 
was established in an October 1994 rating decision.  A 10 
percent evaluation was assigned to this disability, which 
currently remains in effect.  

The rating code does not contain an entry for chronic groin 
pain syndrome.  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's disability is 
evaluated by analogy to synovitis.  

Synovitis is evaluated on limitation of motion of the part 
affected, as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5020.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

There are several rating codes concerning the range of motion 
of the groin and hip which may be applicable in this case.  
Limitation of extension of the thigh to 5 degrees is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5251.  Limitation of flexion to 10 degrees is evaluated as 40 
percent disabling.  Flexion that is limited to 20 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees is evaluated as 20 percent disabling.  Flexion 
that is limited to 45 degrees is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5252.  

The rating code for impairment of the thigh is also for 
consideration.  Limitation of rotation of the thigh in which 
the veteran is unable to toe-out more than 15 degrees is 
evaluated as 10 percent disabling.  Limitation of adduction 
of the thigh in which the veteran cannot cross his legs is 
also evaluated as 10 percent disabling.  Limitation of 
abduction of the thigh in which the motion is lost beyond 10 
degrees is evaluated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5253.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes private medical records dated January 
1994.  These records show that the veteran was seen for 
several complaints, including his right hip.  On examination, 
there was a full range of motion of the hip.  The diagnoses 
included tendonitis of the right hip.  

VA treatment records dated May 1994 note that the veteran 
complained of several disabilities, including right hip pain.  
He was noted to have pain on range of motion testing of the 
right hip.  The assessment was multiple complaints. 

The veteran was afforded a VA orthopedic examination in 
August 1994.  He was noted to have been given a medical 
severance from active service primarily because of chronic 
tendonitis and pain in his right hip.  He continued to have 
significant pain, which interfered with his sleep.  The 
veteran had pain with standing, exercise, and stress on the 
hip.  He apparently had not fallen or had the hip dislocated.  
On examination, all joints had a full range of motion, 
although adduction of the right hip past 10 degrees was to 
some extent painful.  The veteran performed simple 
calisthenics such as touching his toes and deep knee bends 
with relative ease.  The neurologic examination was normal.  
The diagnoses included probable osteoarthritis of the right 
hip.  An X-ray study conducted at this time revealed a normal 
right hip. 

Private October 1994 medical records show that the veteran 
was seen again for right groin pain.  There was tenderness 
directly over the groin area.  The hip had flexion to 90 
degrees, external rotation to 30 degrees, and internal 
rotation to 15 degrees, with discomfort.  The hip compression 
test was negative, and the neurocirculatory status was 
intact.  The X-rays of the hip were unremarkable.  The 
impression was right hip chronic tendonitis.  Avascular 
necrosis could not be ruled out, but was considered doubtful 
without X-ray findings.  Workwise, the veteran could perform 
light level walking, with about a 20 to 25 pounds lifting 
limit.  

Additional private medical records from October 1994 show 
that the veteran was seen for complaints of right hip pain.  
On examination, there was moderate tenderness in the right 
groin area.  This was over the adductor tendon, as well as 
some directly over the anterior aspect of the hip.  The hip 
itself had essentially free range of motion without 
discomfort.  The neurocirculatory status was intact.  He had 
not started therapy for this disability.  The assessment was 
persistent hip pain secondary to ligamentous strain.  

The veteran was seen by a physical therapist for right hip 
pain in October 1994.  He complained of pain on walking and 
driving.  The etiology of this pain was noted to be chronic 
tendonitis.  The diagnosis was strain of the right groin 
versus tendonitis of the right groin.  Further records show 
that the veteran presented with an antalgic gait.  There was 
a decrease in the range of motion and strength in the right 
hip, and muscle tightness and tenderness were noted in this 
vicinity.  His gait was noted to improve with use of a heel 
cushion.  The veteran was begun on a stretching program to 
increase his range of motion.  Other physical therapy records 
note that the veteran described his pain as unbearable.  The 
right hip had 55 degrees of flexion, 30 degrees of extension, 
60 degrees of abduction, and 20 degrees of adduction.  
Sensation was diminished in the hip area.  By the end of 
physical therapy in October 1994, the veteran stated that 
there was less persistent pain in his right hip, but it 
continued to pop when walking.  The active range of motion 
was to 110 degrees of flexion, and it was painful to lower 
the leg.  Passive range of motion was to 120 degrees.  

An additional VA examination of the right hip was conducted 
in April 1995.  He stated that he was currently unemployed, 
and that he had been fired from his last job because his hip 
caused him to call in sick too many times.  He had been a 
private postal worker, and was unable to carry packages or 
drive the truck.  The veteran was able to run and jog.  He 
could play several sports, but said that his hip was 
aggravated by stress and exercise.  On examination, the hip 
had a full range of motion.  There was some minor wincing 
with full adduction and abduction.  Simple calisthenics were 
performed well, except that he could not quite touch his 
toes.  The neurologic examination was normal.  The diagnosis 
was probable mild osteoarthritis of the right hip.  An X-ray 
study conducted at this time was normal. 

The veteran was afforded a hearing before a hearing officer 
in November 1997.  He testified that he had been separated 
from active service as a result of his right groin injury.  
His first job after discharge had been with a delivery 
service, but he had problems performing this work due to a 
right ankle injury and his right groin pain.  He was not 
receiving any current treatment for his disability, but he 
said that it caused ongoing problems.  The veteran had 
received cortisone shots for his right groin pain in the 
past, and would have to massage or stretch the area during 
work.  See Transcript. 

VA treatment records dated February 1998 show that the 
veteran continued to complain of right hip pain.  He stated 
that he had almost as much pain as he did when the injury 
first occurred.  On examination, the hip had a full range of 
motion, with no tenderness on movement or palpation of the 
groin.  The assessment was right hip pain. 

The veteran appeared at an additional hearing before the 
undersigned Board member in December 1998.  He stated that he 
was not currently receiving treatment for his right groin 
disability, but that he exercised and massaged it on his own.  
He had experienced a flare-up the previous year which had 
been treated with anti-inflammatory medication.  The veteran 
described his pain as not a sharp pain, but a pulling pain 
which felt like a knot in his groin.  He noted that this 
disability had affected his ability to work in the past, and 
made him undergo physical therapy.  He had not lost any work 
from his current job.  See Transcript. 

The Board is unable to find that the evidence supports 
entitlement to a higher evaluation for the veteran's chronic 
right groin pain.  Most of the examinations of record show 
that the veteran retains a full range of motion of his right 
hip, and none show measurements that would merit an 
evaluation of greater than 10 percent.  Although the 
veteran's range of motion was reduced in October 1994, it was 
greatly improved by the end of the month, and the most recent 
VA examination again found the range of motion to be full.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but these do not provide 
for a higher evaluation.  Calisthenics were noted to be 
performed with ease on each testing, and there is no evidence 
to show weakness or incoordination.  The veteran's primary 
complaint has been of pain.  However, with the exception of a 
single flare-up in October 1994, the objective evidence 
demonstrates only minor pain.  The August 1994 examination 
described testing of his adduction as to some extent painful.  
October 1994 records state that the veteran had a full range 
of motion without discomfort, and the Board notes that these 
records were recorded contemporaneous with the flare-up.  The 
April 1995 VA examination noted only minor wincing on range 
of motion testing.  The evidence does not show that the 
veteran's pain is productive of any greater degree of 
disability than is reflected by the 10 percent evaluation 
currently in effect.  Therefore, entitlement to a rating of 
greater than 10 percent is not merited.


ORDER

Entitlement to service connection for chipped elbows is 
denied.

Entitlement to service connection for a right thigh 
disability is denied. 

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for rib subluxation is 
denied. 

Entitlement to service connection for a right ankle 
disability is denied. 

Entitlement to service connection for tendonitis of the hands 
and/or wrists is denied. 

Entitlement to service connection for defective vision is 
denied. 

Entitlement to service connection for prostatitis is denied. 

Entitlement to service connection for a psychiatric 
disability is denied. 

Entitlement to an evaluation in excess of 10 percent for 
chronic right groin pain syndrome, synovitis, is denied. 


REMAND

The veteran contends that he has developed a chronic low back 
disability and a chronic neck disability due to active 
service.  

The service medical records demonstrate that the veteran was 
seen on a regular basis for both low back pain and neck pain.  
Diagnoses of low back pain and neck pain were included on a 
May 1993 examination, which was the last complete physical 
examination conducted prior to discharge.  

Post service medical records have demonstrated that the 
veteran continued to receive treatment for low back pain and 
neck pain through 1997.  These records include December 1995 
private medical examinations in which the findings were 
largely negative, but which included diagnoses of low back 
strain and neck strain.  However, VA examinations conducted 
in August 1994 and April 1995 have been negative for a back 
disability or a neck disability.  Given the discrepancy 
between these findings, the Board believes that an additional 
orthopedic examination to determine whether or not a low back 
disability or neck disability currently exists, and the 
etiology of any current disability would be useful in 
reaching a decision in this case.  

The veteran also contends that he has developed a chronic 
skin disability of the feet and groin due to active service.  
He believes that the skin problems for which he currently 
receives treatment are the same problems for which he was 
treated in service.  

The service medical records show that the veteran was treated 
for tinea pedis of the feet in October 1990, October 1991, 
and January 1993.  A history of tinea pedis was noted in May 
1993.  The veteran also received treatment for tinea cruris 
in October 1991.  The post service medical records are 
negative for treatment of this disability until February 
1996.  June 1998 VA treatment records state by way of history 
that the veteran has had tinea pedis since 1990.  

The veteran has not been afforded a VA examination by a 
dermatologist to determine whether or not the skin disability 
for which he has recently received treatment is the same 
disability for which he was treated in service.  Given the 
apparent three year break in treatment for the veteran's 
tinea pedis in service and after service, the Board believes 
that an examination to determine the nature of any current 
disability and its etiology would be helpful in the 
adjudication of this case.

The veteran contends that he has developed chronic bronchitis 
due to active service.  He argues that he receives regular 
treatment for this disability, and that he experiences 
occasional flare ups.  

The service medical records show that the veteran received 
treatment for bronchitis from November 1988 to December 1988.  
He also received treatment for an unspecified upper 
respiratory infection in February 1992, and he was 
hospitalized overnight in February 1992 at a private facility 
for complaints of chest pain.  

The veteran testified at the December 1998 hearing that he 
continued to have occasional flare-ups for his bronchitis.  
He stated that he was receiving treatment from Dr. Mack and 
Dr. Thurman for his bronchitis.  The post service medical 
records show that the veteran has received treatment from 
1995 through 1997 for recurrent bronchitis.  However, the 
veteran has not been afforded a VA examination in order to 
determine whether or not this constitutes a chronic 
disability, and if so, whether or not it represents the same 
disability for which the veteran was treated during service.  
The Board believes that such an examination would assist in 
the adjudication of this claim. 

The record shows that the veteran reported headaches on two 
occasions during active service.  Post service medical 
records show that the veteran underwent a private 
neurological examination in August 1997.  The findings were 
essentially normal.  However, there were non-specific 
findings that suggested the need for further study, and it 
was recommended that a magnetic resonance imaging (MRI) study 
be obtained.  VA treatment records from July 1998 indicate 
that the veteran was seen for chronic headaches.  The records 
stated that there was a history of an abnormal computed 
tomography (CT) scan in August 1997.  

A review of the claims folder indicates that copies of the 
additional studies that were suggested to be obtained in 
August 1997 have not been obtained and associated with the 
claims folder.  As the July 1998 VA treatment records suggest 
that these studies might contain some significant 
information, the Board finds that an attempt should be made 
to obtain copies of them so that they can be associated with 
the claims folder. 

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § (West 1991).  
This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claims and to afford him due process, the Board finds that it 
must remand these issues for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back pain 
and neck pain since service.  After 
securing the necessary release, the RO 
should obtain all records not previously 
secured and associate them with the 
claims folder. 

2.  The RO should obtain copies of any 
additional studies conducted in 
conjunction with the August 1997 
neurological examination at The Emory 
Clinic.  This should include the report 
of any MRI or CT scan.  After these 
records have been obtained, they should 
be associated with the claims folder.  


3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed low 
back disability and neck disability.  All 
indicated tests and studies should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the medical records contained in the 
claims folder, the examiner(s) should be 
asked to express an opinion as to the 
following questions: 1) Does the veteran 
currently have a disability of the low 
back?  If so, please state the exact 
diagnosis?  2) Does the veteran currently 
have a disability of the neck.  If so, 
please state the exact diagnosis?  3) If 
the veteran is found to have a current 
disability of the low back and/or neck, 
is it as likely as not that this 
disability is related to the low back and 
neck complaints for which the veteran was 
treated during active service.  Please 
provide a complete explanation and the 
bases of these opinions.  

4.  The veteran should be afforded a VA 
examination by a dermatologist in order 
to determine whether or not he currently 
has a skin disability of the feet and 
groin and, if so, to determine the nature 
and etiology of this disability.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
examination and review of the record is 
completed, the examiner should attempt to 
answer the following questions: 1) Does 
the veteran currently have a skin 
disability of the feet?  If so, what is 
the diagnosis?  2) Does the veteran 
currently have a skin disability of the 
groin area?  If so, what is the 
diagnosis?  3) If the veteran is found to 
have a current skin disability of the 
feet and/or groin, is it as likely as not 
that the current disabilities are the 
same as those that initially manifested 
during active service?  The reasons for 
all opinions should be provided in full. 

5.  The veteran should be afforded VA 
examination(s) by the appropriate 
specialist(s) in order to establish the 
existence of chronic bronchitis and/or 
chest pain, and to determine the etiology 
of the same.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available in order to 
assist in the study of this case.  After 
the completion of the examination and a 
thorough review of the record, the 
examiner(s) should be asked to state an 
opinion as to the following questions: 1) 
Does the veteran currently have chronic 
bronchitis?  2) If chronic bronchitis is 
found to be present, is it as likely as 
not that the veteran's current disability 
is the same bronchitis which initially 
manifested during active service?  3) 
Does the veteran currently have a 
disability that is productive of chronic 
chest pain?  If so, please provide the 
diagnosis of this disability.  4)  If the 
veteran is found to have both chronic 
bronchitis and chronic chest pain, is it 
as likely as not that the chest pain is 
due to the bronchitis?  If not, is it as 
likely as not that the disability which 
produces the chest pain is the same 
disability that produced the chest pains 
for which the veteran was treated during 
service?  Please provide a complete 
explanation and the bases of these 
opinions.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the remaining 
issues on appeal.  All examination 
reports should be reviewed in order to 
ensure that they are complete, and that 
all requested records and opinions have 
been obtained.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

